In re Wright, Benjamin; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Webster, 26th Judicial District Court Div. B, No. 69,946; to the Court of Appeal, Second Circuit, No. 44,-671-KH.
Writ granted in part; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal of his convictions under docket # 69,946 pursuant to the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects, the application is denied.